Title: Abigail Adams to John Adams, 8 September 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree Sepbr. 8 1775
     
     Since you left me I have passed thro great distress both of Body and mind; and whether greater is to be my portion Heaven only knows. You may remember Isaac was unwell when you went from home. His Disorder increasd till a voilent Dysentery was the consequence of his complaints, there was no resting place in the House for his terible Groans. He continued in this state near a week when his Disorder abated, and we have now hopes of his recovery. Two days after he was sick, I was seaz’d with the same disorder in a voilent manner. Had I known you was at Watertown I should have sent Bracket for you. I sufferd greatly betwen my inclination to have you return, and my fear of sending least you should be a partaker of the common calamity. After 3 days an abatement of my disease relieved me from that anxiety. The next person in the same week was Susy. She we carried home, hope she will not be very bad. Our Little Tommy was the next, and
      he lies very ill now—there is no abatement at present of his disorder. I hope he is not dangerous. Yesterday Patty was seazd and took a puke. Our House is an hospital in every part, and what with my own weakness and distress of mind for my family I have been unhappy enough.
     And such is the distress of the neighbourhood that I can scarcly find a well person to assist me in looking after the sick. Mrs. Randle Randall has one child that is not expected to live out the night, Mrs. Belcher has an other, Joseph Bracket an other, Deacon Adams has lost one, but is upon the recovery himself, and so are the rest of his family. Mr. Wibird lies bad. Major Miller is dangerous. Revd. Mr. Gay is not expected to live.
     So sickly and so Mortal a time the oldest Man does not remember. I am anxious for you. Pray let me hear from you soon. I thought you would have left me a Letter at Watertown as you staid so long there. I was disapointed that you did not.—As to politicks I know nothing about them. The distresses of my own family are so great that I have not thought about them. I have wrote as much as I am able to, being very week. I hope to add a more pleasing account er’er I close. Adieu.
     
     
      Sunday Sepbr. 10.
     
     Tis now two days since I wrote. As to my own Health I mend but very slowly—have been fearful of a return of my disorder to day but feel rather better now. Hope it is only oweing to my having been fatigued with looking after Tommy as he is unwilling any body but Mamma should do for him, and if he was I could not find any body that is worth having but what are taken up already with the sick. Tommy I hope is mending, his fever has abated, his Bowels are better, but was you to look in upon him you would not know him, from a hearty hale corn fed Boy, he is become pale lean and wan. Isaac is getting better, but very slowly. Patty is very bad. We cannot keep any thing down that she takes, her situation is very dangerous. Mr. Trot and one of his children are taken with the disorder.
     I shall write every day if I am able. Pray let me hear from you often. Heaven preserve both your life and health and all my sufferings will be but small. By the first safe conveyance be kind eno to send me 1 oz. of turkey Rhubub, the root, and to procure me 1 quarter lb. of nutmegs for which here I used to give 2.8 Lawful, 1 oz. cloves, 2 of cinnamon. You may send me only a few of the nutmegs till Bass returns. I should be glad of 1 oz. of Indian root. So much sickness has occasiond a scarcity of Medicine.
     Distroy this. Such a doleful tale it contains can give no pleasure to any one. Our other children are well and send Duty to pappa. Bracket has been complaining but has got better. The small pox in the natural way was never more mortal than this Distemper has proved in this and many neighbouring Towns. 18 have been buried since you left us in the other Mr. Welds parish. 4, 3 and 2 funerals in a day for many days. Heitherto our family has been greatly favourd. Heaven still preserve us. Tis a melancholy time with us. I hope you will not think me in the dismals, but publick and private judgments ought to be noticed by every one. I am most affectionately Yours,
     
      Portia
     
    